Case 2:19-cv-02887-TLP-tmp Document 22 Filed 12/11/20 Page 1 of 5                      PageID 93




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 TAMARA BROWN,                                   )
                                                 )
        Plaintiff,                               )
                                                 )        No. 2:19-cv-02887-TLP-tmp
 v.                                              )
                                                 )
 MARLON KING, FAYETTE COUNTY                     )
 SCHOOLS BOARD, and FAYETTE                      )
 COUNTY SCHOOLS,                                 )
                                                 )
        Defendants.                              )


               ORDER ADOPTING REPORT AND RECOMMENDATION


       Plaintiff sued pro se alleging Defendants violated Title VII under the Civil Rights Act of

1964 (“Title VII”). (ECF No. 1.) Defendants moved to dismiss for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). (ECF No. 16.) And under Administrative Order No.

2013-05, this Court referred this case to the United States Magistrate Judge for management and

for all pretrial matters. The Magistrate Court issued a Report and Recommendation (“R&R”)

recommending that the Court grant Defendants’ motion to dismiss. (ECF No. 20.) For the

reasons below, the Court ADOPTS the R&R, GRANTS Defendants’ motion to dismiss, and

DISMISSES this action WITHOUT PREJUDICE.

                        THE REPORT AND RECOMMENDATION

I.     The Complaint

       Plaintiff was a teacher for Fayette County School District, and the allegations in her

complaint stem from alleged issues during her employment. (ECF No. 20.) The Magistrate

Court summarized stating,
Case 2:19-cv-02887-TLP-tmp Document 22 Filed 12/11/20 Page 2 of 5                                    PageID 94




        Brown’s complaint includes allegations of students acting inappropriately towards
        teachers and other students, a lack of parental involvement, and inadequate teacher
        training regarding students with attention deficit hyperactivity disorder (ADHD).
        Brown asserts that a parent made false claims against her to the district and that she
        received a letter stating she was “incompetent and insubordinate” after she reported
        to the school board that a student threatened to strike her. Finally, Brown alleges
        that “something inappropriate” occurred during her final observation, which
        resulted in her being “scored unfairly.”

(Id. at PageID 82.)

II.     Title VII Claims

        First, the Magistrate Court addressed Plaintiff’s Title VII claims. (Id. at PageID

84.) It explained that Title VII “prohibits discrimination by employers against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.”

(Id.) But Plaintiff’s complaint fails to identify clearly the type of Title VII claim she asserts.

(Id.) In Plaintiff’s response to the motion to dismiss, she mentions retaliation and wrongful

termination claims, but the problem is that this Court must limit its analysis to the complaint.

(Id.) Otherwise, Defendant will not have fair notice of the claims and the grounds on which they

rest. (Id.) And so, the Magistrate recommended the Court dismiss Plaintiff’s Title VII claims,

because she does not clearly set forth her alleged grounds for that relief in her complaint. (Id.)

        That said, the Magistrate Court went a step further explaining that even considering the

retaliation and wrongful termination allegations, Plaintiff’s Title VII claims would still fail. (Id.

at PageID 85.) For retaliation, the plaintiff must allege that (1) she acted in a manner protected

by Title VII; (2) Defendant knew of this exercise of protected activity; (3) Defendant later took an

adverse action against her; and (4) that adverse action had a causal connection to the protected

activity. (Id.) Plaintiff did not allege these factors, and so the retaliation claim fails. (Id.) As for

the wrongful termination claim, Plaintiff does not allege in her complaint that the Fayette County



                                                       2
Case 2:19-cv-02887-TLP-tmp Document 22 Filed 12/11/20 Page 3 of 5                                 PageID 95



School Board terminated her. (Id. PageID 86.) And so, the Magistrate Court found that this

claim also fails. (Id.)

III.    Title IX Claims

        The Magistrate Court then addressed Plaintiff’s potential claim under Title IX of the

Education Amendments of 1972 (“Title IX”). (Id.) The complaint does not show that Plaintiff

asserts a colorable Title IX claim against Defendants. (Id.) And the Civil Cover Sheet lists Title

VII as the only cause of action. (Id.) But in her complaint, Plaintiff claims she reported a Title

IX incident to the Department of Education and the EEOC; yet, the complaint only references

Title IX protections—not a claim under that provision. (Id.) In her response to the motion to

dismiss here, Plaintiff mentions a Title IX retaliation claim. But again, when addressing a motion

to dismiss, the Court’s analysis is limited to the allegations in the complaint. (Id. at PageID 87.)

And so, if Plaintiff is trying to assert a Title IX claim, it fails because she did not make her claim

in the complaint. (Id.) The Magistrate Court noted that even if it were to analyze the Title IX

retaliation claim, it would still fail because Plaintiff did not allege the elements necessary for a

Title IX retaliation claim. (Id. at PageID 87–88.) This Court agrees.

IV.     Supplemental Jurisdiction

        Finally, the Magistrate Court explained that this Court should not exercise supplemental

jurisdiction over any state law claims, because the claims for which this Court has original

jurisdiction should be dismissed. (Id. at PageID 89.)

The Magistrate Court recommended that this Court grant Defendants’ motion to dismiss,

because Plaintiff fails to state a claim in her complaint for which she could recover. (Id.)

                                              DISPOSITION

        When a Magistrate Court issues an R&R, “[a] party may serve and file objections to the

order within 14 days after being served with a copy.” Fed. R. Civ. P. 72(a). When reviewing an

R&R,

                                                       3
Case 2:19-cv-02887-TLP-tmp Document 22 Filed 12/11/20 Page 4 of 5                         PageID 96




       [a] judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b); accord Fed. R. Civ. P. 72(b)(3).

       And a party objecting to the R&R must do so with enough specificity “to enable the

district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995). “A general objection that does not identify specific issues from

the magistrate’s report is not permitted because it renders the recommendations of the magistrate

useless, duplicates the efforts of the magistrate, and wastes judicial economy.” Hastings v.

Shelby Cty. Gov’t, No. 2:17-cv-02687-SHL-cgc, 2019 WL 3782198, at *1 (W.D. Tenn. Aug. 12,

2019) (citing Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).

And a party cannot “raise at the district court stage new arguments or issues that were not

presented to the magistrate [court]” absent compelling reasons. Murr v. United States, 200 F.3d

895, 902 n.1 (6th Cir. 2000).

       Plaintiff filed a “Motion for an Appeal” in response to the Magistrate Court’s R&R. This

Court construes that filing as an objection under Federal Rule of Civil Procedure 72(b)(2). (ECF

No. 21.) Plaintiff’s objection is, at best, general and identifies no specific issues with the report

itself. Plaintiff does not object to the R&R, but claims that Defendants violated state laws, which

in turn violated federal law and the Fourteenth Amendment. (Id.) She claims the school district

uses nepotism and discrimination, and she requests that Defendant remove all harmful comments

from her personnel file. (Id.) She also mentions Title IX problems that happened at other

schools that are not the subject of this suit. (Id.) Plaintiff’s objections do not address issues with

the Magistrate Court’s R&R, and this Court finds them unpersuasive. What is more, “[t]he filing


                                                  4
Case 2:19-cv-02887-TLP-tmp Document 22 Filed 12/11/20 Page 5 of 5                        PageID 97




of vague, general, or conclusory objections does not meet the requirement of specific objections

and is tantamount to a complete failure to object.” Slater v. Potter, 28 F. App’x 512, 513 (6th

Cir. 2002).

       This Court need not review de novo all aspects of an R&R when the party fails to object

properly to it. To do so would duplicate the efforts of the Magistrate Court and render such

R&R useless. Hastings, 2019 WL 3782198, at *1. As a result, the Court finds Plaintiff has not

properly objected to the Magistrate Court’s findings. And because Plaintiff has failed to object

properly to the R&R, the Court need only satisfy itself that there is no clear error on the face of

the record to accept the recommendation. Fed. R. Civ. P. 72(b) advisory committee notes.

Having reviewed the R&R and the entire record here, the Court finds no clear error on the face

of the record.

                                         CONCLUSION

       For all the above reasons, the Court OVERRULES Plaintiff’s objections (ECF No. 21),

and ADOPTS the R&R (ECF No. 20). The Court therefore GRANTS Defendants’ motion to

dismiss (ECF No. 16) and DISMISSES this action WITHOUT PREJUDICE.

       SO ORDERED, this 11th day of December, 2020.

                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                  5
